3
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “rotating clamp arm” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


xxx
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 8-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10315269. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader and are met by the narrower patent claims the patent claims contain all the limitations of the present application claims. 
 Claim 8: Claim 1 of the ‘269 patent anticipates the limitation of claim 1 of the current application.  For example: a welding wire feeder, comprising: a housing comprising a first tensioner groove adjacent to an alignment groove; a first drive wheel configured to rotate with respect to the housing; a second drive wheel configured to rotate with respect to the housing, wherein the first and second drive wheel are disposed opposite from one another across a welding wire feed region; a tensioner 
The difference between claim 8 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a limitation of “wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm as a single piece and extending from a second end of the clamp arm that is opposite the first end, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm”).  Thus, the invention of claim 8 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 8 is anticipated by claim 1 of the ‘‘706 patent, it is not patentably distinct.
Claim 9: Claim 1 of the ‘269 patent anticipates the limitation of wherein the clamp arm is configured to transfer a compressive force from the first drive wheel to a welding wire fed through the welding wire feed region..
The difference between claim 9 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to pivot about a tensioner joint of the welding drive assembly housing, the tensioner comprising an adjustment knob; a first drive wheel configured to rotate with respect to the welding drive assembly housing; a second drive wheel configured to rotate with respect to the welding drive assembly housing, wherein the first and second drive wheel are disposed opposite from one another about a welding wire feed region, wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm as a single piece and extending from a second end of the clamp arm that is opposite the first end, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm.”).  Thus, the invention of claim 9 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 9 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
 	 Claim 10: Claim 1 of the ‘269 patent anticipates the limitation of wherein the tensioner comprises an adjustment knob configured to adjust the compressive force transferred from the clamp arm when the tensioner is disposed within the second tensioner groove. 
The difference between claim 10 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to pivot about a tensioner joint of the welding drive assembly housing, a first drive wheel configured to rotate with respect to the welding drive assembly housing; a second drive wheel configured to rotate with respect to the welding drive assembly housing, wherein the first and second drive wheel are disposed opposite from one another about a welding wire feed region, wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm as a single piece and extending from a second end of the clamp arm that is opposite the first end, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm.”).  Thus, the invention of claim 10 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 10 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
 	Claim 11: Claim 7 of the ‘269 patent anticipates the limitation of wherein the first drive wheel is mounted to the clamp arm and the second drive wheel is mounted to the housing. 
 	Claim 12: Claim 1 of the ‘269 patent anticipates the limitation of wherein the clamp arm is configured to rotate about a clamp axis extending through the clamp joint, wherein the first drive wheel is configured to pivot about a wheel axis, and wherein the clamp axis is parallel to the wheel axis.
The difference between claim 12 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to pivot about a tensioner joint of the welding drive assembly housing, the tensioner comprising an adjustment knob; a second drive wheel configured to rotate with respect to the welding drive assembly housing, wherein the first and second drive wheel are disposed opposite from one another about a welding wire feed region, wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm as a single piece and extending from a second end of the clamp arm that is opposite the first end, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm.”).  Thus, the invention of claim 12 of the current application is in effect a “species” of the “generic” invention of claim In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 12 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
Claim 13: Claim 1 of the ‘269 patent anticipates the limitation of wherein the clamp arm comprises a first end and a second end, wherein the alignment tongue extends from the first end and the clamp arm forms the clamp arm joint with the housing at the second end.
The difference between claim 13 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to pivot about a tensioner joint of the welding drive assembly housing, the tensioner comprising an adjustment knob; a first drive wheel configured to rotate with respect to the welding drive assembly housing; a second drive wheel configured to rotate with respect to the welding drive assembly housing, wherein the first and second drive wheel are disposed opposite from one another about a welding wire feed region, wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm.”).  Thus, the invention of claim 13 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 13 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
Claim 14: Claim 9 of the ‘269 patent anticipates the limitation of wherein the alignment groove is at least partly defined by a wall of the housing, and wherein the second tensioner groove is also at least partly defined by the wall. 
Claim 15: Claim 10 of the ‘269 patent anticipates the limitation of claim 1 of the current application.  For example: welding system, comprising: a welding wire spool; a wire feeder housing configured to feed welding wire from the welding wire spool through a wire feed region of the wire feeder housing, the wire feeder housing comprising a first tensioner groove adjacent to an alignment groove; a first drive wheel configured to rotate with respect to the wire feeder housing; a second drive wheel configured to rotate with respect to the wire feeder housing, wherein the first and second drive wheel are disposed opposite from one another across the wire feed region; a tensioner configured to pivot about a tensioner joint of the wire feeder housing; and a clamp arm configured to rotate about a clamp arm joint of the wire feeder housing, the clamp arm comprising a second tensioner groove configured to align with the first tensioner groove and to receive the tensioner, and the clamp arm further comprising an alignment tongue extending from the clamp arm, wherein the alignment groove is configured to receive the alignment tongue and restrict lateral movement of the clamp arm when the alignment tongue is received in the alignment groove.
In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 15 is anticipated by claim 10 of the ‘‘706 patent, it is not patentably distinct.
 	Claim 16: Claim 1 of the ‘269 patent anticipates the limitation of wherein the clamp arm is configured to transfer a compressive force from the first drive wheel to a welding wire fed through the welding wire feed region. 
 	The difference between claim 16 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to pivot about a tensioner joint of the welding drive assembly housing, the tensioner In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 16 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
 	Claim 17: Claim 1 of the ‘269 patent anticipates the limitation of wherein the tensioner comprises an adjustment knob configured to adjust the compressive force transferred from the clamp arm when the tensioner is disposed within the second tensioner groove. 
The difference between claim 17 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 17 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
 	Claim 18: Claim 7 of the ‘269 patent anticipates the limitation of wherein the first drive wheel is mounted to the clamp arm and the second drive wheel is mounted to the wire feeder housing.
 	Claim 19: Claim 1 of the ‘269 patent anticipates the limitation of wherein the clamp arm is configured to rotate about a clamp axis extending through the clamp joint, wherein the first drive wheel is configured to pivot about a wheel axis, and wherein the clamp axis is parallel to the wheel axis.
In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 19 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
Claim 20: Claim 9 of the ‘269 patent anticipates the limitation of wherein the clamp arm comprises a first end and a second end, wherein the alignment tongue extends from the first end and the clamp arm forms the clamp arm joint with the wire feeder housing at the second end.
In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 20 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matiash (7238918) in views of Kensrue (6568578).
For claim 1, Matiash teaches a method (abstract) (fig.1-18), comprising: a clamp arm (168) of a welding wire feeder (54) from a first position to a second position about a clamp arm joint formed with a housing (160A) of the welding wire feeder (col.33, lines 10-27), and a second drive wheel (lower roll 180) being mounted to the housing (160A) (col.38, lines 33-50); positioning a tensioner (knob 170) in a first tensioner groove (bore 306 and 308) of the housing (160A), the first tensioner groove (bore 306 and 308) being .
Matiash fails to teach rotating a clamp arm, a first drive wheel being mounted to the clamp arm, pivoting the tensioner into a second tensioner groove in the clamp arm, the second tensioner groove being aligned with the first tensioner groove when the clamp arm is in the second position.
Kensrue teaches, similar wire feeder housing, rotating a clamp arm (42 as shown in fig.3), a first drive wheel (46 as shown in fig.3) being mounted to the clamp arm (42 as shown in fig.3), pivoting the tensioner (106 and 118 as shown in fig.4) into a second tensioner groove (114 as shown in fig.3) in the clamp arm (42 as shown in fig.4), the second tensioner groove (114 as shown in fig.3) being aligned with the first tensioner groove (116 as shown in fig.3) when the clamp arm (42 as shown in fig.4) is in the second position (close position as shown in fig.3) (col.7, lines 10-28).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove and rotating arm as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27).
Matiash fails to teach wherein the second tensioner groove is also at least partly defined by the wall. 
wherein the second tensioner groove (114 as shown in fig.4) is also at least partly defined by the wall (the wall of element 42 as shown in fig.4).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27). 	For claim 7, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the clamp arm (168) comprises a first end and a second end (both ends section 166 as shown in fig.17), wherein the alignment tongue (176) extends from the first end (one section 166 as shown in fig.17) and the clamp arm (168) forms the clamp arm joint with the housing (160) at the second end (col.33, lines 10-18).  	For claim 8, Matiash teaches a welding wire feeder (fig.1-18) (abstract), comprising: a housing (160A) comprising a first tensioner groove (bore 306 and 308) adjacent to an alignment groove (132) (col.33, lines 45-60); a first drive wheel (upper 180) configured to rotate with respect to the housing (160A) (col.34, lines 10-15); a 
Matiash fails to teach a clamp arm configured to rotate about a clamp arm joint of the housing, the clamp arm comprising a second tensioner groove configured to align with the first tensioner groove and to receive the tensioner.
Kensrue teaches, similar wire feeder housing, a clamp arm (42 as shown in fig.3) configured to rotate about a clamp arm joint of the housing (at the joint between element 42 and 108 as shown in fig.3 and 4), the clamp arm (42 as shown in fig.3) comprising a second tensioner groove (114 as shown in fig.3) configured to align with the first tensioner groove (116 as shown in fig.3) and to receive the tensioner (col.6, lines 7-15 and col.7, lines 10-28).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove and rotating arm as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27).
Kensrue further teaches wherein the tensioner (106 as shown in fig.4) comprises an adjustment knob (118 as shown in fig.4) configured to adjust the compressive force transferred from the clamp arm when the tensioner is disposed within the second tensioner groove (114 as shown in fig.4) (col.6, lines 7-15 and col.7, lines 10-28).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27). 	For claim 11, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the second drive wheel is mounted to the housing (lower 180 as shown in fig.19) (col.33, lines 62-68).

Kensrue further teaches the first drive wheel (46 as shown in fig.3 and 4) is mounted to the clamp arm (42 as shown in fig.3 and 4).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove as taught by Kensrue for purpose of selectably drive the at least one of said first wheel and said second wheel (Kensrue, col.2, lines 50-52). 	For claim 12, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the first drive wheel (upper roll 180) is configured to pivot about a wheel axis, and wherein the clamp axis is parallel to the wheel axis (col.33, lines 53-68). 
Matiash fails to teach wherein the clamp arm (42 as shown in fig.3 and 4) is configured to rotate about a clamp axis extending through the clamp joint.
Kensrue further teaches wherein the clamp arm is configured to rotate about a clamp axis extending through the clamp joint (at the joint between 42 and 108 as shown in fig.3 and 4) (col.6, lines 7-10).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by 
 	For claim 14, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the alignment groove (132) is at least partly defined by a wall of the housing (160) (col.39, lines 55-68). 
wherein the second tensioner groove is also at least partly defined by the wall.  	For claim 15, Matiash teaches a welding system (abstract) (fig.1-18), comprising: a welding wire spool (one of the 46 as shown in fig.1); a wire feeder housing (160A) configured to feed welding wire (54) from the welding wire spool (46) through a wire feed region of the wire feeder housing (160A) (col.34, lines 10-20), the wire feeder housing (160A) comprising a first tensioner groove (bore 306 and 308) adjacent to an alignment groove (132) (col.33, lines 50-68); a first drive wheel (upper roll 180) configured to rotate with respect to the wire feeder housing (col.33, lines 50-68); a second drive wheel (lower roll 180) configured to rotate with respect to the wire feeder housing (160A), wherein the first and second drive wheel are disposed opposite from .
Matiash fails to teach a clamp arm configured to rotate about a clamp arm joint of the wire feeder housing, the clamp arm comprising a second tensioner groove configured to align with the first tensioner groove and to receive the tensioner
Kensrue teaches, similar wire feeder housing, a clamp arm (42 as shown in fig.3) configured to rotate about a clamp arm joint of the wire feeder housing (at the joint between element 42 and 108 as shown in fig.3 and 4), the clamp arm (42 as shown in fig.3) comprising a second tensioner groove (114 as shown in fig.3) configured to align with the first tensioner groove (116 as shown in fig.3) and to receive the tensioner (106 as shown in fig.3 and 4) rotating a clamp arm (42 as shown in fig.3 and 4)  (col.6, lines 7-15 and col.7, lines 10-28).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove and rotating arm as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27).
 	For claim 16, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the clamp arm (168) is configured to transfer a compressive force from the first drive wheel to a welding wire fed through the welding wire feed region (col.34, lines 10-25).  	For claim 17, Matiash in view of Kensrue teaches the invention as claimed and discussed above but Matiash fails to teach wherein the tensioner comprises an adjustment knob configured to adjust the compressive force transferred from the clamp arm when the tensioner is disposed within the second tensioner groove. 
Kensrue further teaches wherein the tensioner (106 as shown in fig.4) comprises an adjustment knob (118 as shown in fig.4) configured to adjust the compressive force transferred from the clamp arm when the tensioner is disposed within the second tensioner groove (114 as shown in fig.4) (col.6, lines 7-15 and col.7, lines 10-28).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27). 	For claim 18, Matiash in view of Kensrue teaches the invention as claimed and 
Matiash fails to teach wherein the first drive wheel is mounted to the clamp arm.
Kensrue further teaches the first drive wheel (46 as shown in fig.3 and 4) is mounted to the clamp arm (42 as shown in fig.3 and 4).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove as taught by Kensrue for purpose of selectably drive the at least one of said first wheel and said second wheel (Kensrue, col.2, lines 50-52).
For claim 19, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the first drive wheel is configured to pivot about a wheel axis, and wherein the clamp axis is parallel to the wheel axis (col.33, lines 53-68). 
Matiash fails to teach wherein the clamp arm is configured to rotate about a clamp axis extending through the clamp joint.
Kensrue teaches wherein the clamp arm is configured to rotate about a clamp axis extending through the clamp joint (col.6, lines 7-15 and col.7, lines 10-28).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove and rotating arm as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/            Examiner, Art Unit 3761      

/HELENA KOSANOVIC/            Supervisory Patent Examiner, Art Unit 3761